internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-126806-00 date date holdings acquiring target target foreign corp foreign corp new target new target foreign bank foreign bank state a state b state c government agency this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was requested and submitted in letters dated january february february plr-126806-00 march march and date the information submitted for consideration is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts holdings a state a corporation is a bank_holding_company holdings is the common parent of an affiliated_group that files a consolidated federal_income_tax return with its subsidiaries including acquiring target and target acquiring target and target are state a chartered banks holdings owns all of the stock of acquiring target and target foreign corp a state b corporation is a bank_holding_company that is unrelated to holdings foreign corp owns all of the stock of foreign bank foreign corp a state c_corporation is a bank_holding_company that is unrelated to holdings foreign corp owns all of the stock of foreign bank for what are represented to be valid business reasons holdings wants to combine the operations of target target and acquiring and to cause the sale of the bank charters of target and target government agency will not permit state a bank charters to be transferred by themselves holdings proposed to effect this combination in a manner that the service has ruled upon in accordance with revproc_89_50 1989_2_cb_631 government agency refused to approve such form government agency is requiring that holdings effect the transaction the proposed transaction in the manner described below proposed transaction i holdings will sell all of the stock of target to foreign corp in exchange for a cash payment in the amount equal to the sum of i the book_value of target amount x1 and ii the value of the target bank charter and any required minimum capital amount x2 holdings will sell all of the stock of target to foreign corp in exchange for a cash payment in the amount equal to the sum of i the book_value of target amount y1 and ii the value of the target bank charter and any required minimum capital amount y2 ii target will merge with and into foreign bank merger foreign corp plr-126806-00 will cause foreign bank to transfer all the assets that foreign bank received from target in merger except for the target bank charter and any minimum capital to acquiring in exchange for holdings’ payment of amount x1 and acquiring's assumption of the liabilities attributable to target immediately prior to merger target will merge with and into foreign bank merger foreign corp will cause foreign bank to transfer all the assets that foreign bank received from target in merger except for the target bank charter and any minimum capital to acquiring in exchange for holdings’ payment of amount y1 and acquiring's assumption of the liabilities attributable to target immediately prior to merger all of the parties to the agreements effecting the proposed transaction have agreed to treat the proposed transaction consistently with the requested rulings provided for herein for federal tax purposes representations in connection with the proposed transaction the following representations have been made a all transfers of stock and assets described in steps i and ii above will occur pursuant to written binding contracts between the parties entered into before these steps are undertaken b the fair_market_value of the constructive acquiring stock and other consideration received by holdings will be approximately equal to the fair_market_value of the target and target stock surrendered in the exchange c there is no plan or intention by holdings to sell exchange or otherwise dispose_of a number of shares of constructive acquiring stock received in the proposed transaction that would reduce holdings' ownership of acquiring stock to a number of shares having a value as of the date of the proposed transaction of less than percent of the value of all of the formerly outstanding_stock of target and target as of the same date for purposes of this representation shares of target and target stock exchanged for cash or other_property surrendered by dissenters or exchanged for cash in lieu of fractional shares of acquiring stock will be treated as outstanding target and target stock on the date of the transaction moreover shares of target and target stock and shares of acquiring stock held by holdings and otherwise sold redeemed or disposed of prior or subsequent to the proposed transaction will be considered in making this representation d acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each of target and target immediately prior to the proposed transaction for purposes of this representation amounts paid_by target and target to dissenters amounts plr-126806-00 paid_by target and target to shareholders who receive cash or other_property amounts used by target and target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target and target immediately preceding the transfer will be included as assets of target and target held immediately prior to the proposed transaction e after the proposed transaction holdings will be in control of acquiring within the meaning of sec_368 of the internal_revenue_code f except as may be deemed to occur as a result of the requested recast of the proposed transaction under sec_1_1502-13 of the income_tax regulations acquiring has no plan or intention to reacquire any of its stock constructively issued in the proposed transaction g acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target or target acquired in the proposed transaction except for dispositions made in the ordinary course of business h the respective liabilities of target and target assumed by acquiring plus the respective liabilities if any to which the transferred assets are subject were incurred by target and target in the ordinary course of their respective businesses and are associated with the assets transferred i following the proposed transaction acquiring will continue the historic businesses of target or use a significant portion of target 1's historic_business_assets in a business and acquiring will continue the historic businesses of target or use a significant portion of target 2's historic_business_assets in a business j at the time of the proposed transaction acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect holdings' acquisition or retention of control of acquiring as defined in sec_368 k acquiring target target and holdings will pay their respective expenses if any incurred in connection with the proposed transaction l there is no intercorporate indebtedness existing between acquiring and target or between acquiring and target that was issued acquired or will be settled at a discount m no parties to the proposed transaction are investment companies as defined in sec_368 and iv n the fair_market_value of the respective assets of target and target plr-126806-00 transferred to acquiring will equal or exceed the sum of the respective liabilities of target and target assumed by acquiring plus the amount of the respective liabilities of target and target if any to which the transferred assets are subject o the respective total adjusted_basis of the assets of target and target transferred to acquiring will equal or exceed the sum of the respective liabilities of target and target to be assumed by acquiring plus the amount of the respective liabilities of target and target if any to which the transferred assets are subject p neither target nor target is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 q foreign bank will transfer all of its assets attributable to target and foreign bank will transfer all of its assets attributable to target to acquiring except that they will retain the target and target respective corporate charters and those assets if any necessary to satisfy state law minimum capital requirements to maintain corporate existence immediately after the completion of step ii of the proposed transaction r for purposes of the representation that acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by each of target and target immediately prior to the proposed transaction the corporate charters of target and target and any minimum capital will be included as assets of target and target respectively held immediately prior to the proposed transaction s assuming the transaction is recast as requested the bank charters deemed to be acquired by acquiring will be treated for federal tax purposes as distributed by acquiring in redemption of a portion of holdings' acquiring stock and as though holdings contributed the bank charters to the capital of new target and new target in exchange for the issuance of new target and new target stock to holdings immediately following this deemed_distribution and contribution new target and new target will be treated for federal tax purposes as new corporations and each will obtain new employer identification numbers rulings based solely upon the information submitted and the representations set forth above we rule as follows for federal_income_tax purposes the proposed transaction will be viewed as i the acquisition by acquiring of all of the respective assets of target and target including the bank charters and any amounts constituting minimum capital plr-126806-00 solely in exchange for constructive acquiring common_stock and the assumption by acquiring of the respective liabilities of target and target ii the distribution to holdings by target and target of the respective amounts of constructive acquiring stock in exchange for all of holdings’ respective target and target stock in complete_liquidation of target and target iii the distribution by acquiring of the bank charters of target and target and any minimum capital in redemption of a portion of holdings’ acquiring stock constructively received in ii above iv the contribution by holdings of the respective bank charters of target and target and any minimum capital respectively received in iii above to the capital of new target the deemed contribution to new target and new target the deemed contribution to new target respectively in exchange for the issuance of new target and new target stock respectively to holdings and v the sale of all of the respective stock of new target and new target to foreign corp the deemed sale of new target and foreign corp the deemed sale of new target respectively for amount x2 and amount y2 respectively the acquisition by acquiring of all of the respective assets of target and target including the bank charters and the amounts constituting the minimum capital if any solely in exchange in each case for constructive acquiring common_stock and the assumption by acquiring of the respective liabilities of target and target followed by the distribution to holdings by target and target of the constructive acquiring stock in exchange for all of holdings' respective target and target stock in complete_liquidation of target and target will constitute tax-free reorganizations within the meaning of sec_368 of the code no gain_or_loss will be recognized by acquiring upon the receipt of the target and target assets in exchange for constructive acquiring stock sec_1032 the basis of each asset of target and target including the bank charters in the hands of acquiring will be the same as the basis of such asset in the hands of target and target immediately prior to the proposed transaction sec_362 the holding_period of each asset of target and target including the bank charters in the hands of acquiring will include the period during which such asset was held by target or target as the case may be immediately prior to the proposed transaction sec_1223 no gain_or_loss will be recognized by target or target upon the transfer of all of their assets to acquiring in exchange for constructive acquiring stock and the assumption by acquiring of the respective liabilities of target and target sec_361 and sec_357 no gain_or_loss will be recognized by target or target on their distribution plr-126806-00 of constructive acquiring stock in exchange for holdings’ respective target and target stock sec_361 no gain_or_loss will be recognized to holdings upon the receipt of constructive acquiring stock in exchange for its target and target stock sec_354 the basis of the shares of constructive acquiring stock received by holdings will be the same as its basis in the target and target stock surrendered in exchange therefor sec_358 the distribution by acquiring of the target and target charters and any minimum capital in redemption of holdings' constructive acquiring stock will be treated as a redemption to which sec_302 applies sec_1_1502-13 the distribution of the target and target bank charters and any minimum capital in redemption of holdings' constructive acquiring stock will not be included in the gross_income of holdings holdings will however be required to make a corresponding negative adjustment in the amount of the distribution to its basis in its acquiring stock under sec_1_1502-32 sec_1_1502-13 acquiring will recognize gain_or_loss under sec_311 or sec_1_1502-13 from the distribution of the target and target bank charters and any minimum capital in redemption of holdings' constructive acquiring stock and such gain_or_loss shall be taken into account under the timing rules of sec_1_1502-13 sec_1_1502-13 sec_1_1502-13 with respect to such gain_or_loss with respect to the bank charter and any minimum capital of target such gain_or_loss shall be taken into account upon the deemed sale of the new target sec_1_1502-13 with respect to such gain_or_loss with respect to the bank charter and any minimum capital of target such gain_or_loss shall be taken into account upon the deemed sale of the new target sec_1_1502-13 holdings' basis in each of the target and target bank charters and any minimum capital will be the fair_market_value of such asset sec_301 the holding_period of each of the target and target bank charters and any minimum capital in the hands of holdings will include the holding_period of such asset in the hands of target or target as the case may be sec_1_1502-13 immediately following the deemed contribution of new target new target will be treated for federal tax purposes as a new corporation and will obtain a new employer_identification_number rev_proc 1989_2_cb_631 see also revrul_73_526 c b plr-126806-00 immediately following the deemed contribution of new target new target will be treated for federal tax purposes as a new corporation and will obtain a new employer_identification_number rev_proc 1989_2_cb_631 see also revrul_73_526 c b caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by stephen p fattman assistant to the chief branch
